Citation Nr: 0832303	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  04-15 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a kidney disorder.

2.  Entitlement to service connection for a prostate 
disorder.

3.  Entitlement to service connection for a schizoaffective 
disorder with depressed mood (also claimed as depression).  

4.  Entitlement to service connection for a psychotic 
disorder (claimed as post-traumatic stress disorder (PTSD)).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The veteran had active service from March 1972 to December 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2002 and March 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.

The veteran testified before the undersigned at a Video 
Conference hearing in Los Angeles, California in May 2008.  A 
transcript of this hearing is associated with the claims 
folder.  

The issues of entitlement to service connection for a 
prostate disorder and a schizoaffective disorder with 
depressed mood are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

During the May 2008 Videoconference Board hearing the veteran 
indicated that he wished to withdraw his appeal concerning 
the issue of service connection for a kidney disorder and 
submitted a signed statement to that affect.   


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran concerning the issue of entitlement to service 
connection for a kidney disorder are met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

During the May 2008 Videoconference Board hearing, the 
veteran indicated that he wished to withdraw his appeal 
concerning the issue of service connection for a kidney 
disorder and he submitted a signed statement as to his intent 
at the hearing.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision. 38 C.F.R. § 20.202 
(2007).  Withdrawal may be made by the appellant or by his or 
her authorized representative. 38 C.F.R. § 20.204 (2007).  
The veteran has properly withdrawn his appeal concerning the 
issue of service connection for a kidney disorder, and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review this issue and it is dismissed.


ORDER

The appeal concerning entitlement to service connection for a 
kidney disorder is dismissed.


REMAND

The veteran's service treatment records show treatment for 
the following:  possible venereal disease and burning on 
urination in September 1972, complaints of a possible 
venereal disease in August 1973, complaints of penile 
discharge in September 1973, retention of urine with 
increased frequency in September 1973, a kidney infection 
with frequency in November 1973, a urinary tract infection in 
August 1974, and an impression of anxiety/depression in 
September 1974 due to personal problems to include a death in 
the family.  While the veteran's November 1974 separation 
examination shows a normal psychiatric system and a normal 
anus and rectum (i.e., a normal prostate) the veteran 
reported the following on his November 1974 Report of Medical 
History: "frequent trouble sleeping," "depression or 
excessive worry," "nervous trouble of any sort," "frequent 
or painful urination," and "VD - Syphilis, gonorrhea, 
etc."  The veteran's November 1974 separation examination 
does show a history of gonorrhea in 1972 which was treated 
with penicillin and resolved.    

Current VA outpatient treatment records dated from April 2000 
to May 2007 show diagnoses and treatment for schizophrenia 
and BPH (also known as enlargement of the prostate and Benign 
Prostate Hyperplasia).  

Given the above evidence and the uncertainty as to the 
etiology of the veteran's current prostate and psychiatric 
disorders, VA examinations to include opinions as to the 
etiology of the claimed conditions are required.  38 C.F.R. 
§ 3.159(c)(4).   

Also, a review of the record shows that by rating decision 
dated in May 2007 the RO denied service connection for a 
psychotic disorder (claimed as PTSD).  The veteran submitted 
a written notice of disagreement in June 2007.  When a notice 
of disagreement is timely filed, the RO must reexamine the 
claim and determine if additional review or development is 
warranted. If no preliminary action is required, or when it 
is completed, the RO must prepare a statement of the case 
pursuant to 38 C.F.R. § 19.29, unless the matter is resolved 
by granting the benefits sought on appeal or the notice of 
disagreement is withdrawn by the appellant or his or her 
representative. 38 C.F.R. § 19.26 (2007).

As of this date, the veteran has not been issued a statement 
of the case on this issue.  Accordingly, the Board is 
required to remand this issue to the RO for the issuance of a 
statement of the case.  See Manlicon v. West, 12 Vet. App. 
238 (1999).  

In light of the foregoing, this case must be remanded for 
further development, as outlined above.  The Board regrets 
the additional delay in this appeal by issuing this remand, 
but this process is necessary to ensure that there is a 
complete record upon which to decide the veteran's claim so 
that he is afforded every possible consideration.

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA 
genitourinary examination to 
determine the current nature and 
likely etiology of any prostate 
disorder.  

The claims folder must be made 
available to the examiner for review 
and any indicated studies should be 
performed.  The examiner's attention 
is directed to the service treatment 
records showing possible venereal 
disease and burning on urination in 
September 1972, complaints of a 
possible venereal disease in August 
1973, complaints of penile discharge 
in September 1973, retention of urine 
with increased frequency in September 
1973, a kidney infection with 
frequency in November 1973, a urinary 
tract infection in August 1974, the 
November 1974 separation examination 
does show a history of gonorrhea in 
1972 which was treated with 
penicillin and resolved, and the 
veteran's November 1974 Report of 
Medical History at separation in 
which he reported " "frequent or 
painful urination," and "VD - 
Syphilis, gonorrhea, etc."  

Based on the examination and review 
of the record, the examiner should 
provide an opinion as to whether it 
is at least as likely as not that any 
prostate disorder found to be present 
is etiologically related to the 
veteran's military service.  The 
rationale for all opinions expressed 
must also be provided. 

2.  Schedule the veteran for a VA 
psychiatric examination to determine 
the current nature and likely 
etiology of the claimed psychiatric 
disorders.  

The claims folder must be made 
available to the examiner for review 
and any indicated studies should be 
performed.  The examiner's attention 
is directed to the September 1974 in-
service treatment record showing an 
impression of anxiety/depression in 
September 1974 due to personal 
problems to include a death in the 
family and the veteran's November 
1974 Report of Medical History at 
separation where he reported 
"frequent trouble sleeping," 
"depression or excessive worry," and 
"nervous trouble of any sort".  

Based on the examination and review 
of the record, the examiner should 
provide an opinion as to whether it 
is at least as likely as not that any 
currently demonstrated psychiatric 
disorder is etiologically related to 
the veteran's military service.  The 
rationale for all opinions expressed 
must also be provided.

3.  Issue a Statement of the Case 
(SOC) specifically regarding the 
issue of entitlement to service 
connection for a psychotic disorder 
(claimed as PTSD).  The RO should 
also advise the appellant of the need 
to timely file a substantive appeal 
if he desires appellate review of 
this issue.

4.  After completing any additional 
necessary development the RO should 
readjudicate the appeal.  If the 
claim is still denied the RO must 
furnish the veteran and his 
representative with a Supplemental 
Statement of the Case (SSOC) and 
allow the veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


